Citation Nr: 0033838	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-27 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
29, 1998, for the award of a 70 percent evaluation for the 
bipolar disability.

2.  Entitlement to an effective date earlier than December 
29, 1998, for the award of a total rating based on individual 
unemployability due to service-connected disability.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis B infection claimed to be 
the result of Department of Veterans Affairs (VA) medical 
treatment.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from December 1975 to 
June 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veteran Affairs (VA) in which the RO denied the 
appellant's claims for earlier effective dates for a 70 
percent evaluation and a total rating based on individual 
unemployability, as well as his claim for disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for hepatitis B 
infection.  

In March 2000, a videoconference hearing was held between 
Little Rock and Washington, DC, before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102.  A transcript of the hearing testimony 
has been associated with the claims file.

The Board notes that, while the case was in appellate status, 
the RO increased the appellant's disability evaluation for 
the bipolar disorder from 50 to 70 percent, effective 
December 29, 1998; however, it is presumed that he is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The appellant is, in effect, 
asking for an increased bipolar disorder rating effective as 
early as the date of receipt of the reopened claim- this 
effectively allows the Board to consider entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis B claimed to 
be the result of VA medical treatment will be addressed in 
the REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In March 1999, the RO evaluated the appellant's service-
connected bipolar disorder disability as 70 percent 
disabling, effective from December 29, 1998.  The appellant 
had previously been assigned an evaluation of 50 percent for 
his bipolar disorder disability, effective from March 29, 
1995, the date of the reopened claim.

3.  In July 1993, a VA doctor assigned the appellant a GAF of 
45.  In August 1998, a VA psychiatric examination yielded a 
GAF score of 45.  There is no evidence of record 
demonstrating any sustained improvement of the appellant's 
bipolar disorder in the interim.

4.  The appellant's psychiatric disability is productive of 
totally incapacitating impairment of social and industrial 
adaptability.  

5.  In March 1999, the RO assigned an effective date of 
December 29, 1998 for the grant of a total disability rating 
for compensation purposes based on individual 
unemployability.

6.  In this decision, the Board has assigned a 100 percent 
schedular evaluation for the appellant's service-connected 
psychiatric disability effective from March 29, 1995.

7.  The claim for entitlement to an effective date prior to 
December 29, 1998, for the grant of a total disability rating 
for compensation purposes based on individual unemployability 
is moot.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date of March 25, 
1995 for an award of a 100 percent evaluation for a 
psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(c), 3.400, 4.1, 4.2, 4.7, 4.10 (2000), and 4.129, 
4.130, Diagnostic Code 9206 (Regulations in effect prior to 
November 7, 1996).

2.  There is no legal basis for entitlement to an effective 
date prior to December 29, 1998 for the grant of a total 
disability rating for compensation purposes based on 
individual unemployability in this case.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.400, 4.16 (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

I.  Earlier Effective Date for the Grant of a 70 Percent 
Evaluation.

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment.  
While the case was in appellate status, the VA amended its 
regulations for rating mental disorders, effective November 
7, 1996.  See 61 Fed. Reg. 52,695-702 (Oct. 8, 1996) 
(codified at 38 C.F.R. §§ 4.125-130 (1997)).  The Board will 
resolve the claim under the criteria that is to the advantage 
of the appellant as per the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

According to the old rating criteria that were in effect 
prior to the November 1996 regulation changes, in schedularly 
rating a psychotic disorder, where there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability, a 100 percent (total schedular) rating is 
warranted.  With lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability, a 70 
percent evaluation is in order.  Where there is considerable 
impairment of social and industrial adaptability, a 50 
percent rating is assigned.  38 C.F.R. § 4.132, Diagnostic 
Code 9206 (1996). 

Because this is an appeal from the initial rating for bipolar 
disorder, the Board has considered whether a "staged" rating 
is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this respect, the Board notes that the 
appellant's GAF scores were 45 in the July 1993 VA hospital 
discharge report, 45 in the August 1998 VA examination report 
and 30 in the December 1998 private psychological evaluation 
report.  The evidence of record does not demonstrate that the 
appellant underwent any substantive or lasting improvement 
between 1993 and 1998.  To wit, a July 1996 VA progress note 
states that the appellant presented with auditory 
hallucinations and paranoia unrelated to substance abuse.  In 
addition, an October 1996 VA mental health clinic note 
indicated that the appellant presented with slight affective 
lability and choppy speech, a December 1996 VA psychiatric 
consultation report noted that the bipolar disorder hindered 
full-time work capacity and a January 1997 VA hospital pre-
discharge note indicated that the appellant's initiative and 
ability to work independently were in question.  

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) describes a 41 to 50 rating 
as involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  A 31 to 40 
rating is described as involving some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood.  The examples given included that of a man who 
avoided friends, neglected family and was unable to keep a 
job.  See 38 C.F.R. § 4.130.  

The best the appellant's GAF score has been since 1993 is 
only 45.  A GAF of 45 would support a schedular rating of 100 
on the basis of inability to obtain or retain employment.  
Consequently, the Board concludes that the evidence supports 
the assignment of a rating of 100 percent based on the 
evidence showing GAF scores of 45 in July 1993, and August 
1998, with no improvement in the interim.  In light of the 
Board's favorable determination of this issue under the 
regulations in effect prior to November 7, 1996, there is no 
need to apply the regulations adopted subsequently.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  Clearly, the 
appellant's claim for service connection for a psychiatric 
disorder was disallowed in the October 1978 rating decision, 
and, again, in the June 1980 Board decision.  His March 29, 
1995 submission to the RO of a VA Form 21-4138 expressly 
requested a reopening of his psychiatric claim.  Therefore, 
it is clear, in considering whether an effective date earlier 
than March 29, 1995 could be assigned, that the later of the 
two dates, the date of receipt of the claim or the date 
entitlement arose, is to be used for the effective date and 
not the earlier.  Thus, the proper effective date, based on 
the current evidence of record, is March 29, 1995, the date 
of receipt by the RO of the appellant's request to reopen.

II.  Earlier Effective Date for the Grant of a Total Rating 
for Compensation Purposes Based on Individual 
Unemployability.

The appellant's application for the reopening of his claim 
for service connection for a psychiatric disorder was 
received on March 29, 1995.  In the decision above, the Board 
has granted a 100 percent schedular disability rating, 
effective from March 29, 1995. 

Total disability ratings for compensation based on individual 
unemployability may be assigned only where the schedular 
rating is less than total.  38 C.F.R. § 4.16(a).  The 
evidence reflects that the appellant will have been in 
receipt of a 100 percent schedular evaluation since March 29, 
1995, the date of receipt by the RO of the appellant's 
request to reopen.  A total rating based on individual 
unemployability is not an available benefit for a VA 
compensation beneficiary who has a total schedular rating.  
See VAOPGCPREC 6-99.  Although addressing the question of 
whether a claim for total rating based on individual 
unemployability may be considered for one service-connected 
disability when a total schedular evaluation is in effect for 
another service- connected disability or disabilities, and 
holding that it may not, the analysis applies as well to a 
case such as this, in which the veteran seeks a total rating 
based on individual unemployability on the basis of the same 
disability for which a 100 percent schedular evaluation is 
awarded.  The General Counsel noted that VA must first look 
to the rating schedule, but will resort to other regulatory 
provisions such as 38 C.F.R. § 4.16(a) when the schedular 
ratings prove inadequate in a particular veteran's case.  

As a matter of law, March 29, 1995 is the earliest date the 
appellant is entitled to receive compensation benefits for 
his bipolar disorder disability.  38 C.F.R. § 3.400.  A 100 
percent schedular evaluation being granted herein renders the 
issue of entitlement to total rating based on individual 
unemployability moot.  Accordingly, the claim for entitlement 
to an effective date prior to December 29, 1998, for the 
grant of a total disability rating for compensation purposes 
based on individual unemployability is moot.  38 C.F.R. 
§ 4.16(a).

There is no legal basis to award a total disability rating 
based on individual unemployability.  See Green v. West, 11 
Vet. App. 472, 476 (1998) (veteran not entitled to a total 
disability rating for compensation while receiving a 100 
percent schedular evaluation for his service-connected 
lymphadenopathy).  In cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appellant's appeal as to the 
total rating claim based on individual unemployability is 
dismissed.


ORDER

An effective date of March 29, 1995 is granted for the 
assignment of a 100 percent schedular disability rating for 
the appellant's bipolar disorder, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

The Board's finding that the requirements for a 100 percent 
schedular rating were met as of March 29, 1995 renders moot 
the appeal on the claim for an earlier effective date for the 
total rating based on individual unemployability.


REMAND

In March 1997, the RO denied the appellant's claim of 
entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for hepatitis B claimed to be the result 
of VA medical treatment.  The basis for the denial was that 
the claim was not well grounded.

On November 9, 2000, Public Law 106-475, The Veterans Claims 
Assistance Act of 2000, became effective and amplified the 
duty to assist previously mandated by 38 U.S.C. § 5107(a).  
This law eliminates the concept of a well-grounded claim, and 
redefines the Department of Veterans Affairs (VA) duty to 
assist.  The Act requires the VA to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his or her claim unless it is clear that no reasonable 
possibility exists that the VA's assistance would aid in 
substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well-grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the appellant's claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal; application of all pertinent 
Court decisions, statutes and regulations 
should be reflected in that 
readjudication.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



